ON MOTION TO CORRECT JUDGMENT
McElroy, J.
The appellee Jehle Brothers, Inc., filed a motion to correct judgment entered June' 5, 1961, alleging that the order entered by the Clerk states: “ * * do have and recover of and from the appellant Allen H. Johness, Jr.,” etc., and that the order should be amended to read: “That the appellee Jehle Brothers, Inc., do have and recover of and from the appellant Johness Realty Company, Inc.,” etc.
The motion is sustained in compliance with Section 1670, Code of 1942. The Clerk is directed to correct the judgment accordingly and to issue execution against the appellant and bondsmen according to law on a supersedeas bond and appeal bond. The appellant is taxed with all costs.
Motion to correct judgment sustained.
All justices concur except McGehee, C. J., who took no part.